Opinion by
Judge Peters :
The creditors whose attachments were sustained acquired a lien on the debtor’s property superior to that of appellant, because their attachments were levied before the mortgage on the same property was executed to him, and the sale of the attached property by the sheriff did not remove their liens or place the mortgagee in any better condition than he was before.
By the levy of the attachments the chancellor acquired an equitable control over the property so far as was necessary to accomplish the objects of the attachments, that must overreach all intermediate *8transfers. The debtor could himself have sold the property after the attachments were levied, and such sale and conveyance would not have been void. But the purchaser would have acquired only such title as the debtor had, subject to the liens of the creditors. And the sale'by the sheriff could pass no greater interest than the debtor himself had. Oldham v. Scrivener, 3 B. Mon. 579.

DeHaven, Carroll, for appellant.


Webb & Barbour, for appellee.

The judgment of the court below accords with these views, and the same must be aiñrn%ed.
Judge Pryor did not sit in this case.